Citation Nr: 0636011	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-01 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for a psychiatric 
disability, claimed as stress.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
prostatitis, and if so whether the reopened claim should be 
granted.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
kidney disability, and if so, whether the reopened claim 
should be granted.

Entitlement to service connection for residuals of 
mononucleosis, to include Epstein-Barr virus and chronic 
fatigue syndrome.

Entitlement to service connection for sinusitis.




REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The issues of service connection for residuals of 
mononucleosis and service connection for sinusitis are 
addressed in the remand which follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran does not have a psychiatric disability.

2.  The veteran's claims for entitlement to service 
connection for prostatis and kidney stones were denied in an 
unappealed rating decision of June 2003.  

3.  The evidence received since then includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  Psychiatric disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).  

2.  New and material evidence has been received to reopen a 
claim seeking service connection for prostate disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence has been received to reopen a 
claim seeking service connection for kidney disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in August 2003 and February 2004, prior to its initial 
adjudication of the claims.  Although the originating agency 
did not specifically request the appellant to submit all 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and request him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
veteran's behalf.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claims in a letter 
mailed in April 2006.  

The record also reflects that the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that the veteran 
has not been provided a VA examination in response to his 
claim for service connection for a psychiatric disability.  
The Board finds that an examination is not required because 
the medical evidence of record is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination would substantiate the claim.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the 
veteran's claims.


Service Connection for Psychiatric Disability

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records are negative for evidence of a 
psychiatric disorder.  In addition, the veteran was found to 
be psychiatrically normal on his separation examination.  
While the veteran testified at his May 2006 hearing that he 
experienced fatigue, stress, and depression, the post-service 
medical evidence of record does not show that the veteran has 
ever been treated for or diagnosed with depression or any 
other psychiatric disorder.

The Board notes that the evidence of the current presence of 
this claimed disability is limited to the veteran's own 
statements.  This is not competent evidence of a current 
disability since laypersons, such as the veteran, are not 
qualified to render an opinion requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).


Analysis

The veteran contends that his claimed prostate and kidney 
disabilities are etiologically related to Agent Orange 
exposure during service.  Service connection for prostatitis 
and kidney stones was denied in an unappealed rating decision 
of June 2003.  The evidence of record at that time included 
some service medical records which were negative for any 
diagnosis pertaining to the veteran's kidneys or prostate; 
however, the veteran did note a history of kidney or bladder 
disease on a June 1975 dental medical history form and his 
January 1978 separation medical history form notes a history 
of calculi in his urine.  Also of record at the time of the 
veteran's initial denial were records from the veteran's 
private physicians showing treatment for prostatitis and a 
partial ureteropelvic junction obstruction in November 1999, 
as well as kidney calculi in December 1996.  The RO denied 
the veteran's prostate claims on the bases that prostatitis 
is not a condition recognized by VA for presumptive service 
condition on the basis of Agent Orange exposure and the 
evidence did not establish that the veteran had a chronic 
prostate condition or a kidney disability during his active 
duty service.  

The veteran's claims to reopen were received in August 2003.  
VA received additional service medical records showing that 
the veteran was diagnosed in May 1970 with resolved 
hematuria, probably secondary to glomerulitis.  In addition, 
VA Medical Center (VAMC) outpatient treatment records show 
that the veteran was diagnosed with benign prostatic 
hypertrophy in May 2004.  

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claims for entitlement to 
service connection for prostatitis and a kidney disability is 
warranted.  The additional service medical records are not 
cumulative or redundant of the evidence previously of record 
and are sufficient to raise a reasonable possibility of 
substantiating the claims. 

ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Reopening of the claim for service connection for prostate 
disability is granted

Reopening of the claim for service connection for a kidney 
disability is granted.


REMAND

While the Board has determined that new and material evidence 
has been submitted to warrant reopening the veteran's claims 
for service connection for prostate disability and a kidney 
disability, the Board finds that a VA examination is 
necessary to determine the nature and etiology of the 
veteran's current prostate and kidney conditions.  

Similarly, with respect to the issues of service connection 
for sinusitis and residuals of mononucleosis, the Board finds 
that the veteran should also be provided VA examinations to 
determine the nature and etiology of these claimed 
disabilities.  In this regard, the Board notes that service 
medical records establish that the veteran was diagnosed with 
left frontal sinusitis and infectious mononucleosis in June 
1970.  The post-service evidence of record shows that the 
veteran was treated for persistent rhinosinusitis in December 
2004 at the VA Medical Center and was diagnosed with a 
chronic viral Epstein-Barr infection and chronic fatigue 
syndrome by a private physician in May 2006.  As no medical 
opinions are of record with respect to the etiology of these 
disabilities, the Board finds that a VA examination is 
necessary.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be provided any 
additional notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be afforded an 
examination(s) by a physician(s) with 
appropriate expertise to determine the 
nature and etiology of any currently 
present prostate and kidney disabilities, 
sinusitis, and residuals of 
mononucleosis, to include the Epstein-
Barr virus and chronic fatigue syndrome.

The veteran should be properly notified 
of the date, time, and place of the 
examination(s) in writing.  Any indicated 
studies must be performed and the claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.  

The examiner should identify whether the 
veteran has any of the claimed disorders, 
and with respect to each such disorder 
proffer an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the disorder is 
etiologically related to the veteran's 
active service.  In addition, with 
respect to any currently present kidney 
and prostate disorders, the examiner 
should state whether it is at least as 
likely as not that they are etiologically 
related to the veteran's exposure to 
Agent Orange in service.  Also, if the 
examiner does find that the veteran has 
the Epstein-Barr virus and chronic 
fatigue syndrome, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not that they are 
etiologically related to the veteran's 
in-service mononucleosis.  

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond before 
the case is returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals





 Department of Veterans Affairs


